DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  The recited ACRONYMS such as I/O must be defined within the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feero (B. S. Feero and P. P. Pande, "Networks-on-Chip in a Three-Dimensional Environment: A Performance Evaluation," in IEEE Transactions on Computers, vol. 58, no. 1, pp. 32-45, Jan. 2009).

a system (Feero, see section introduction on page 32, we characterize the performance of multiple 3D NoC architectures in the presence of realistic traffic patterns through cycle-accurate simulation and establish the performance benchmark and related design trade-offs), comprising:
a collection of computing nodes arranged in a mesh of N×M×Z topology (Feero, see section 3.1 Mesh-based networks on page 34, ciliated 3D Mesh. This structure is essentially a 3D Mesh network with multiple IP blocks per switch. For the ciliated 3D Mesh, we consider a 4x4x2 3D Mesh network with two IPs per switch), the nodes including computational hardware (Feero, see figure 2 on page 33, IP blocks and switches interconnected forming a 3D mesh structure), wherein Z<N and Z<M, and wherein N and M are at least equal to 4 (Feero, see section 3.1 Mesh-based networks on page 34, For the ciliated 3D Mesh, we consider a 4x4x2 3D Mesh network with two IPs per switch);
a collection of I/O connections interfaced with one of the sides of the mesh, said side having N×M nodes, each of the I/O connections being tied to a unique one of the nodes in said side (Feero, see figure 2d and section 3.1 Mesh-based Networks on pages 33-34, we consider a 4  4  2 3D Mesh network with two IPs per switch, where the two functional IP blocks occupy, more or less, the same footprint but reside at different layers. This is shown in Fig. 2d. In a ciliated 3D Mesh network); and
I/O cards that are tied to the I/O connections (Feero, see section 3.1 Mesh-based Networks on page 34, our analysis considers the use of a dynamic, time-division multiple-access (dTDMA) bus, although any other type of bus may be used as well. In a 

Regarding claims 2, 10 and 18, Feero teaches wherein the computational hardware includes one or more central processing units (CPUs) (Feero, see abstract, r integrating a very high number of intellectual property (IP) blocks in a single die).

Regarding claims 3, 11 and 19, Feero teaches wherein the computational hardware includes one or more graphics processing units (GPUs) (Feero, see abstract, r integrating a very high number of intellectual property (IP) blocks in a single die).

Regarding claims 4, 12 and 20, Feero teaches wherein the computational hardware includes one or more field-programmable gate arrays (FPGAs) (Feero, see abstract, r integrating a very high number of intellectual property (IP) blocks in a single die).

Regarding claims 5 and 13, Feero teaches wherein the computational hardware includes one or more memory elements (Feero, see abstract, r integrating a very high number of intellectual property (IP) blocks in a single die).

Regarding claims 6 and 14, Feero teaches wherein the computational hardware is selected from the group consisting of central processing units (CPUs), graphics processing units (GPUs), field-programmable gate arrays (FPGAs), and memory 

Regarding claims 7 and 15, Feero teaches wherein Z≤N/2 and Z≤M/2 (Feero, see section 3.1 Mesh-based networks on page 34, For the ciliated 3D Mesh, we consider a 4x4x2 3D Mesh network with two IPs per switch).

Regarding claims 8 and 16, Feero teaches wherein the collection of computing nodes is physically arranged on a plurality of hardware cards using printed circuit board (PCB) wiring, and the plurality of hardware cards are interconnected using one or more backplanes (Feero, see abstract, r integrating a very high number of intellectual property (IP) blocks in a single die).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443